Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 as filed on 8/25/2020 are currently pending and considered below.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more

Step 1 of the Alice/Mayo Test
Claims 1-15 are within the four statutory categories.  

Step 2A of the Alice/Mayo Test - Prong One
Claim 13, which is a representative claim for all claims 1-15, recites: A training system, comprising
a first training interface, configured for receiving a plurality of training data sets each relating to a former patient with each training data set comprising treatment data, which represents a former treatment chosen by a physician for the respective former patient, and patient data, which relates to a respective health condition of the respective former patient at different points in time,
a training computation unit, configured for training a function based on the based on the training data sets,
wherein the training computation unit is configured for determining a propensity score for each of the former treatments, wherein the propensity score represents a relative frequency for the respective treatment to be chosen for each of the health conditions,
wherein the training computation unit is also configured for determining an outcome score for each of the former treatments, wherein the outcome score is a measure of how the health data and/or the health condition of the respective patient changed between the different points in time; and
and wherein the training computation unit is also configured for concatenating the propensity score and the outcome score to a combined score,
a second training interface, configured for providing the trained function.

The Examiner submits that the foregoing underlined limitations constitute: “a mental process” because such limitations recited in the broad manner set forth in the claim amount to observations/evaluations/judgments/analyses that can be performed in the human mind and therefore constitute. For instance, a human could update the first information on the first healthcare program progress status of the user based on the detected activity of the user, adjust a target value of the first healthcare program and a target value of the second healthcare program to be higher than before based on that a goal of the first healthcare program related to the specific activity is achieved within a designated period during the first schedule, in their mind. For example, by suggesting exercises based on a particular condition, and connecting the exercise with a particular therapy regimen. 
Independent claims 1, 8, and 10 recite nearly identical limitations, and are similarly rejected. Dependent claims 2-7, 9, 11-12, and 14-15 include other limitations, but these only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent claim 13. For example, claims 2-7 merely define a type of data processed by the system and only serve to further limit the abstract idea; claims 9, 11-12, and 14-15 merely recite performing the abstract idea. 

Step 2A of the Alice/Mayo Test - Prong Two
A training system, comprising
a first training interface, configured for receiving a plurality of training data sets each relating to a former patient with each training data set comprising treatment data, which represents a former treatment chosen by a physician for the respective former patient, and patient data, which relates to a respective health condition of the respective former patient at different points in time,
a training computation unit, configured for training a function based on the based on the training data sets,
wherein the training computation unit is configured for determining a propensity score for each of the former treatments, wherein the propensity score represents a relative frequency for the respective treatment to be chosen for each of the health conditions,
wherein the training computation unit is also configured for determining an outcome score for each of the former treatments, wherein the outcome score is a measure of how the health data and/or the health condition of the respective patient changed between the different points in time; and
and wherein the training computation unit is also configured for concatenating the propensity score and the outcome score to a combined score,
a second training interface, configured for providing the trained function.
The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. 
Furthermore, claims 1-15 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “a first training interface,” “a training computation unit,” and “a second training interface,” which amount to merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.04(d).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
Relevant court decisions: see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 – similarly, the current invention recites that the first training interface performs the function of receiving data. 
The second training interface: 
U.S. Patent Publication No. 2008/0052126 to Sasai at 0070 and U.S. Patent Publication No. 2014/0184608 to Robb at 0030 disclosing a display
The computation unit: 
U.S. Patent Publication No. 2018/0325385 to Deterding, et. al. disclosing the processor (para. 0048), computer-readable memory (para. 0048), and U.S. Patent Publication No. 2014/0006055 to Seraly, et. al. disclosing the processor (para. 0078), computer-readable memory (para. 0092)

Dependent claims 2-7, 9, 11-12, and 14-15 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned claims represent no more than performing repetitive calculations (e.g. the “wherein” feature of claims 2-4 and 7), storing and retrieving information in memory (e.g. the “provided” feature of claim 9), linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein” feature of claims 5-6); and applying the abstract idea (e.g. the “executed” feature of claims 11-12 and 14-15).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-15 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a first interface” in claims 10 and 13;
“a second interface” in claims 10 and 13; and
“a computation unit” in claims 10 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a first interface,” “a second interface,” and “a computation unit,” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 4 includes the limitation, “wherein the higher the outcome score for a former treatment of the plurality is, the higher the propensity score is weighted relative to the outcome score.” The claim is generally narrative and indefinite, failing to conform with current U.S. practice. Claim 4 appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. Appropriate correction is required.
Claim 8 includes the limitation, “the treatment suggesting data.” It is unclear if this refers to the previously recited, “treatment recommendation data.” In addition, the other claims appear to have multiple antecedent basis issues. Appropriate correction is required. 
Claim 9 recites, “wherein the trained function used is provided.” It is unclear what is meant by “is provided.” Appropriate correction or explanation is required. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitations “a first interface,” “a second interface,” and “a computation unit,” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions of the aforementioned claim limitations and to clearly link the structure, material, or acts to the function, and therefore lack sufficient disclosure to comply with the written description requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 10, and 13-15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0063212 to Monier (“Monier”) in view of U.S. Patent Publication No. 2010/0004947 to Nadeau (“Nadeau”) 
Regarding claim 1, Monier discloses: 
A computer-implemented method for providing a trained function to determine a candidate for a treatment, the method comprising the following steps: (Monier, 0003: a method and system for using various function (0026) to provide guidelines)
receiving a plurality of training data sets each relating to a former patient with each training data set comprising treatment data, (Monier, 0049: training data, which includes features (see 0029, stating that, “diagnosis of a particular medical disease or disorder, a patient's physiological symptoms, administration of a drug or other medical treatment, e.g. radiation therapy or surgery”) are used to generate matches) which represents a former treatment chosen by a physician for the respective former patient, (Monier, 0054: the match data includes prior treatment with a drug or other intervention) and patient data, which relates to a respective health condition of the respective former patient at different points in time; (Monier, 0054: the match data includes co-occurring diseases)
based on the training data sets determining a propensity score for a plurality of former treatments, (Monier, 0041: a scoring module (0039) creates edge scores that rank medical interventions) 
based on the training data sets determining an outcome score for each of the plurality of former treatments, (Monier, 0030: the result of the outcome vector is a construed as the outcome score) wherein the outcome score is a measure of how the health data and/or the health condition of the respective patient changed between the different points in time; and (Monier, 0030: the feature generation represents the medical outcome for each patient as a (N×1) vector at time)
determining a treatment recommendation score based on the propensity score and the outcome score; and (Monier, 0041: based on the medical outcomes of each intervention, and the edge score (which was construed as the propensity score), the interventions are ranked, and the top ranked interventions are recommended)
providing the trained function. (Monier, 0042: using a training set of patients to train the model, where the now-trained model is used to generate predictions – that is, the trained model (i.e. function) is made available (i.e. provided) to generate the predictions)
However, Monier does not explicitly recite, but Nadeau teaches that it is old and well known in the art of healthcare to provide a notification wherein the propensity score represents a relative frequency for a respective former treatment of the plurality to be chosen for each of the health conditions; (Nadeau, 0015: weighted point values (equivalent of score) are assigned to frequency of treatment).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Monier to include a score the represents a frequency of treatment, as taught by Nadeau, because both Monier and Nadeau are deal analyzing patient risk to determine the appropriate interventions, and Nadeau teaches that it is beneficial to track and rate a frequency of treatment.

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the propensity score and the outcome score are weighted with a weighting score within the step of determining the treatment recommendation score (Monier, 0042: the features, that are a part of the outcome and propensity score, are weighted by a model).

Regarding claim 5, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the health data, which is received, includes static and sequential health data (Monier, 0029: features include diagnosis of a particular medical disease or disorder, a patient's physiological symptoms, administration of a drug or other medical treatment, e.g. radiation therapy or surgery)

Regarding claim 6, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein a treatment matching factor, which is a measure for a discrepancy between the treatment recommendation score and the propensity score is determined (Monier, 0041: the edge scores are ranked, and the highest score is the recommendation, so the difference between the recommendation score would zero, and the non-recommended interventions would be the difference between the edge score of the chosen intervention and the edge score of the non-recommended interventions)

Regarding claim 10, Monier discloses: 
A providing system, comprising (Monier, 0003: a method and system for using various function (0026) to provide guidelines)
a first interface, (Monier, 0037: processing module receives medical record data) configured for receiving actual patient data which relates to a health condition of an actual patient; (Monier, 0049: training data, which includes features (see 0029, stating that, “diagnosis of a particular medical disease or disorder, a patient's physiological symptoms, administration of a drug or other medical treatment, e.g. radiation therapy or surgery”) are used to generate matches)
a second interface, (Monier, Fig. 8: feature generation module) configured for providing the treatment recommendation data, (Monier, 0041: recommendations are output)
a computation unit, (Monier, Fig. 8: match generation module) configured for applying a trained function to the actual patient data, wherein the treatment recommendation data is generated, (Monier, 0041: based on the medical outcomes of each intervention and the edge score, the interventions are ranked, and the top ranked interventions are recommended)
wherein at least one parameter of the trained function is based on a propensity score, (Monier, 0041: a scoring module (0039) creates edge scores that rank medical interventions), and/or at least one parameter of the trained function is based on an outcome score, (Monier, 0030: the result of the outcome vector is a construed as the outcome score) which is a measure of how health data and/or a health condition of the former patient changed while applying the specific treatment, (Monier, 0030: the feature generation represents the medical outcome for each patient as a (N×1) vector at time)
However, Monier does not explicitly recite, but Nadeau teaches that it is old and well known in the art of healthcare to provide a notification which represents a relative frequency for a specific treatment to be chosen by a physician for specific health conditions of a former patient; (Nadeau, 0015: weighted point values (equivalent of score) are assigned to frequency of treatment).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Monier to include a score the represents a frequency of treatment, as taught by Nadeau, because both Monier and Nadeau are deal analyzing patient risk to determine the appropriate interventions, and Nadeau teaches that it is beneficial to track and rate a frequency of treatment.

Regarding claim 13, Monier discloses: 
A training system, comprising (Monier, 0003: a method and system for using various function (0026) to provide guidelines)
a first training interface, (Monier, 0037: processing module receives medical record data) configured for receiving a plurality of training data sets each relating to a former patient with each training data set comprising treatment data, (Monier, 0049: training data, which includes features (see 0029, stating that, “diagnosis of a particular medical disease or disorder, a patient's physiological symptoms, administration of a drug or other medical treatment, e.g. radiation therapy or surgery”) are used to generate matches) which represents a former treatment chosen by a physician for the respective former patient, and (Monier, 0054: the match data includes prior treatment with a drug or other intervention) patient data, which relates to a respective health condition of the respective former patient at different points in time, (Monier, 0054: the match data includes co-occurring diseases)
a training computation unit, (Monier, Fig. 8: match generation module) configured for training a function based on the based on the training data sets, (Monier, 0041: based on the medical outcomes of each intervention and the edge score, the interventions are ranked, and the top ranked interventions are recommended)
wherein the training computation unit is configured for determining a propensity score for each of the former treatments, (Monier, 0041: a scoring module (0039) creates edge scores that rank medical interventions) 
wherein the training computation unit is also configured for determining an outcome score for each of the former treatments, (Monier, 0041: a scoring module (0039) creates edge scores that rank medical interventions) wherein the outcome score is a measure of how the health data and/or the health condition of the respective patient changed between the different points in time; and (Monier, 0030: the feature generation represents the medical outcome for each patient as a (N×1) vector at time)
and wherein the training computation unit is also configured for concatenating the propensity score and the outcome score to a combined score, (Monier, 0041: based on the medical outcomes of each intervention, and the edge score (which was construed as the propensity score), the interventions are ranked, and the top ranked interventions are recommended)
a second training interface, (Monier, Fig. 8: feature generation module) configured for providing the trained function, (Monier, 0041: recommendations are output)
However, Monier does not explicitly recite, but Nadeau teaches that it is old and well known in the art of healthcare to provide a notification wherein the propensity score represents a relative frequency for the respective treatment to be chosen for each of the health conditions t; (Nadeau, 0015: weighted point values (equivalent of score) are assigned to frequency of treatment).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Monier to include a score the represents a frequency of treatment, as taught by Nadeau, because both Monier and Nadeau are deal analyzing patient risk to determine the appropriate interventions, and Nadeau teaches that it is beneficial to track and rate a frequency of treatment.

Regarding claim 14, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
A computer program comprising instructions which, when the program is executed by a training system, cause the training system to carry out the method of claim 1. (Monier, 0061: computer, processor, and memory).

Regarding claim 15, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
A computer-readable medium comprising instructions which, when executed by a training system, cause the training system to carry out the method of claim 1. (Monier, 0061: computer, processor, and memory)

Claims 3-4, 7-9, and 11-12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0063212 to Monier (“Monier”) in view of U.S. Patent Publication No. 2010/0004947 to Nadeau (“Nadeau”) in further view of U.S. Patent Publication No. 2020/0334566 to Vianu (“Vianu”) 
Regarding claim 3, the combination of Monier and Nadeau discloses each of the limitations of claim 2 as discussed above.
However, the combination does not explicitly recite, but Vianu teaches that it is old and well known in the art of healthcare to provide wherein the weighting is carried out with several different weighting scores, (Vianu, 0064: the weight logic applies weight values) wherein the final weighting score is chosen from the several different weighting scores by a predetermined criterion (Vianu, 0034: the applied weight values are based on a combination of expert clinical input and data-drive insights about outcomes, which is the equivalent of predetermined criterion).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include weighting, as taught by Vianu, because Vianu teaches that it is beneficial to providing error rates or weighted diagnostic error rates with improved accuracy, precision, or narrower confidence intervals. (Vianu, 0028).

Regarding claim 4, the combination discloses each of the limitations of claim 3 as discussed above, and further discloses:
wherein the higher the outcome score for a former treatment of the plurality is, the higher the propensity score is weighted relative to the outcome score (Monier, 0041: based on the medical outcomes of each intervention, and the edge score, the interventions are ranked, and the top ranked interventions are recommended).

Regarding claim 7, the combination of Monier and Nadeau discloses each of the limitations of claim 6 as discussed above.
However, the combination does not explicitly recite, but Vianu teaches that it is old and well known in the art of healthcare to provide an error message is output when the discrepancy represented by the treatment matching factor exceeds a predetermined limit (Vianu, 0034: errors are scored and ranked (equivalent of a discrepancy represented by a matching factor), and errors above a certain threshold are communicated to a physician, equivalent of an error message).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include an error message, as taught by Vianu, because Vianu teaches that it is beneficial to providing error rates or weighted diagnostic error rates with improved accuracy, precision, or narrower confidence intervals. (Vianu, 0028).

Regarding claim 8, Monier discloses: 
A computer-implemented method for providing treatment recommendation data, comprising: (Monier, 0003: a method and system for using various function (0026) to provide guidelines)
receiving actual patient data, which relates to a health condition of an actual patient; (Monier, 0049: training data, which includes features (see 0029, stating that, “diagnosis of a particular medical disease or disorder, a patient's physiological symptoms, administration of a drug or other medical treatment, e.g. radiation therapy or surgery”) are used to generate matches)
applying a trained function to the actual patient data, wherein the treatment suggestion data is generated by use of a treatment recommendation score, (Monier, 0041: based on the medical outcomes of each intervention, and the edge score, the interventions are ranked, and the top ranked interventions are recommended)
wherein at least one parameter of the trained function is based on a propensity score, (Monier, 0041: a scoring module (0039) creates edge scores that rank medical interventions), and/or at least one parameter of the trained function is based on an outcome score, (Monier, 0030: the result of the outcome vector is a construed as the outcome score) which is a measure of how health data and/or a health condition of the former patient changed while applying the specific treatment, (Monier, 0030: the feature generation represents the medical outcome for each patient as a (N×1) vector at time)
providing the treatment recommendation data. (Monier, 0041: the recommendations are output)
However, Monier does not explicitly recite, but Nadeau teaches that it is old and well known in the art of healthcare to provide a notification which represents a relative frequency for a specific treatment to be chosen by a physician for specific health conditions of a former patient; (Nadeau, 0015: weighted point values (equivalent of score) are assigned to frequency of treatment).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Monier to include a score the represents a frequency of treatment, as taught by Nadeau, because both Monier and Nadeau are deal analyzing patient risk to determine the appropriate interventions, and Nadeau teaches that it is beneficial to track and rate a frequency of treatment.
The combination does not explicitly recite, but Vianu teaches that it is old and well known in the art of healthcare to include training by a machine learning algorithm (Vianu, 0031: training a machine learning algorithm).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include machine learning, as taught by Vianu, because Vianu teaches that it is beneficial to create attributes that represent the accuracy of medical reporting and any diagnostic errors. (Vianu, 0031).

Regarding claim 9, the combination discloses each of the limitations of claim 8 as discussed above, and further discloses:
wherein the trained function used is provided (Monier, 0041: the recommendations are output)

Regarding claim 11, the combination discloses each of the limitations of claim 8 as discussed above, and further discloses:
A computer program comprising instructions which, when the program is executed by a providing system, cause the providing system to carry out the method of claim 8 (Monier, 0061: computer, processor, and memory)

Regarding claim 12, the combination discloses each of the limitations of claim 8, as discussed above, and further discloses:
A computer-readable medium comprising instructions which, when executed by a providing system, cause the providing system to carry out the method of claim 8 (Monier, 0061: computer, processor, and memory)

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686



/JOHN P GO/Primary Examiner, Art Unit 3686